DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 29 October 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (U.S. Pub. 2014/0197396) in view of Yoshida (U.S. Pub. 2016/0240596).
Claim 1:  Madigan discloses an organic light-emitting display device comprising: 

first electrodes (406 and 408; Fig. 6, paragraph 107) of organic light-emitting diodes (paragraph 50) allocated respectively to the sub-pixels (R); 
a first bank (414 and 416; Fig. 6, paragraph 107) having first openings (W1 and W2; Fig. 6, paragraph 111) exposing the first electrodes (406 and 408); 
a second bank (404; Fig. 6, paragraph 109) having second openings (CW; Fig. 6, paragraph 111) exposing the first electrode (406 and 408) on the first bank (414 and 416); and 
a transistor (TFT; paragraph 94) configured for each of the sub-pixels (R), 
wherein a gate electrode (gate of TFT) of the transistor (TFT) is electrically connected to the first electrode (406 and 408) of the organic light-emitting diodes (paragraph 94), 
wherein in at least one region, the second opening (CW) simultaneously exposes at least two first electrodes (406 and 408) neighboring in a third direction (horizontal direction in Fig. 2).
wherein the first electrodes (406 and 408) include a (1-1)th electrode (406) and a (1-2)th electrode (408) neighboring in the third direction (horizontal direction in Fig. 2), and

Madigan appears not to explicitly disclose a width of the connecting portion is smaller than a width of the first portion or the second portion, and wherein the width of the connecting portion is a distance between the second bank disposed at one side of the connecting portion and the second bank disposed at another side of the connecting portion.
Yoshida, however, discloses a width (horizontal distance of 13) of the connecting portion (13; Fig. 7, paragraph 69) is smaller than a width (horizontal distance of 12a or 12b at the corners of segments 19) of the first portion (12a; Fig. 7, paragraph 69) or the second portion (12b; Fig. 7, paragraph 69), and wherein the width (horizontal distance of 13) of the connecting portion (13) is a distance between the second bank (left 11) disposed at one side (left side) of the connecting portion (13) and the second bank (right 11) disposed at another side (right side of 13) of the connecting portion (13) in order to have homogenous thickness of adjacent cells (paragraph 71).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madigan with the disclosure of Yoshida to have made a width of the connecting portion is smaller than a width of the first portion or the second portion, and wherein the width of the connecting portion is a distance between the second bank disposed at one side of the connecting portion and the second bank 
Claim 3:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the connecting portion (middle portion over 416) extends in the third direction (horizontal direction in Fig. 2).
Claim 4:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the first portion (right portion of CW) and the second portion (left portion of CW) are tilted at a preset angle (Figs. 2 and 6)
Claim 5:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the first portion (right portion of CW) is symmetrical with respect to a first virtual line (vertical line in the middle of 406) that runs across a center of the first portion (right portion of CW), and the second portion (left portion of CW) is symmetrical with respect to a second virtual line (vertical line in the middle of 408) that runs across a center of the second portion (left portion of CW), wherein the first virtual line and the second virtual line are parallel to each other and tilted at a preset angle with respect to the first direction (horizontal direction in Fig. 2).
Claim 6:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 4, and Madigan further discloses wherein the preset angle is in a range from 0 to 90° (Figs. 2 and 6).
Claim 7:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the second openings (CW) are in a zigzag shape (CWs of R, B, R and B are in a zigzag shape; Fig. 2).
Claim 8:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 7, and Madigan further discloses wherein the second openings (CW) simultaneously expose a plurality of first electrodes (406 and 408 of Fig. 6 and of adjacent pixels) arranged in the zigzag shape.
Claim 9:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the second bank (404) is located between the first electrodes (406 and 408 of adjacent R in the horizontal direction) neighboring in the first direction (horizontal direction in Fig. 2) and between the first electrodes (406 and 408 of adjacent R in the vertical direction) neighboring in the second direction (vertical direction in Fig. 2).
Claim 10:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein, in at least one region, one second opening (CW) exposes one first electrode (406 or 408) (Fig. 6).
Claim 11:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the first openings (W1 and W2) each expose one first electrode (406 and 408) (Fig. 6).
Claim 12:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein the first openings (W1 and W2) expose a plurality of first electrodes (406 and 408) arranged along the first direction (horizontal direction in Fig. 2) or second direction (vertical direction in Fig. 2).
Claim 14:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses comprising an organic light-emitting layer (412; Fig. 6, paragraph 108) placed in the second openings (CW).
Claim 15:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 14, and Madigan further discloses wherein the organic light-emitting layer (412) extends in the third direction (horizontal direction in Fig. 2).
Claim 16:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses wherein an angle between the third direction (horizontal direction in Fig. 2) and the first direction (horizontal direction in Fig. 2) and an angle between the third direction (horizontal direction in Fig. 2) and the second direction (vertical direction in Fig. 2) are a tilted angle.  

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Yoshida as applied to claim 1 above, and further in view of Seki et al. (U.S. Pub. 2003/0140982).
Claim 13:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1, and Madigan further discloses the second bank (404; paragraphs 67 and 107) is hydrophobic.
Madigan in view of Yoshida appears not to explicitly disclose the first bank is hydrophilic.
Seki et al., however, discloses SiO2 is a suitable material for the first bank (paragraph 139).
2 because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Since Applicant’s specification discloses SiO2 is hydrophilic (paragraph 46), Madigan in view of Yoshida in view of Seki et al. would therefore disclose the first bank is hydrophilic.
Claim 17:  Madigan in view of Yoshida discloses the organic light-emitting display device of claim 1.
Madigan in view of Yoshida appears not to explicitly disclose a second electrode of the organic light-emitting diodes has a bend portion at an edge of each of the sub-pixels.
Seki et al., however, discloses a second electrode (12; Fig. 3, paragraph 79) of the organic light-emitting diodes (111, 110 and 12; Fig. 3, paragraphs 79 and 80) has a bend portion (portion of 12 near intersection of 112g and 112f; Fig. 3) at an edge of each of the sub-pixels in order to have an illuminating element (paragraph 74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madigan in view of Yoshida with the disclosure of Seki et al. to have made a second electrode of the organic light-emitting diodes has a bend portion at an edge of each of the sub-pixels in order to have an illuminating element.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815